Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-11 are allowed over the closest references cited below.

The present invention is drawn to a diamide-polyolefin wax mixture comprising (A) one or more diamides which possess a structure of the formula (I):  X1-CO-NH-Y-NH-CO-X2 in which X1 and X2 are identical or different and are linear or branched, saturated or unsaturated hydrocarbon radicals having 3 to 29 carbon atoms, and at least one of the radicals X1 and X2 carries at least one hydroxyl group, Y is a divalent organic radical selected from the group consisting of aliphatic radicals having 2 to 26 carbon atoms, aromatic radicals having 6 to 24 carbon atoms or araliphatic radials having 7 to 24 carbon atoms, (B) one or more carboxyl-containing polyolefin waxes having an acid number of 3 to 50 mg KOH/g, wherein the one or more diamides are present in an amount of 20 wt % to 39 wt %, the one or more carboxyl-containing waxes are present in an amount of more than 60 wt % up to 80 wt %, and (a) the diamide-polyolefin wax mixture at 25 ºC is a particulate solid having a particle size distribution of 5 µm ≤ d90 ≤ 100 µm, 1 µm ≤ d50 ≤ 50 µm, 0.1 µm ≤ d10 ≤ 20 µm.  See claims for full details. 

Ouchi et al. (JP 2013-049761) teaches a powdery anti-sag agent comprising from 40 wt % to 90 wt % of a diamide compound (A) prepared by condensation of a mixture of hydrogenated castor oil aliphatic acid (i.e., 12-hydroxystearic acid) and a C2-C22 monocarboxylic acid (10:0 to 2:8 mole ratio) with a diamine, from 10 wt % to 60 wt % of a carboxyl group containing polyolefin wax (B), and from 0 to 50 wt % of a diamide compound (C) that is different from diamide compound (A).  The powdery anti-sag agent is prepared by melting components together and cooled in a belt flaker to produce a flake shaped solid.  The flake shaped solid is further pulverized to a fine powdery substance having a particle size within a range of 5 µm to 30 µm.  Reference does not teach claimed diamide-polyolefin wax mixture comprising a diamide in an amount of 20 wt % to 39 wt %.


   
Yasuda et al. (US 3,937,678) discloses a fluid dispersion prepared by mixing one part of N,N′-12-hydroxystearoyl hexamethylene diamide, obtained from reaction of hexamethylenediamine with two equivalents of hydrogenated castor oil fatty acid, and two parts of an emulsifiable polyethylene having an acid number of 17.  In another embodiment, a modifier is prepared by mixing one part of an amide wax pulverized to 80 µm with one part of an emulsifiable polyethylene wax pulverized to 80 µm.  Reference does not teach diamide-polyolefin wax mixture at 25 ºC is a particulate solid having a particle size distribution of 5 µm ≤ d90 ≤ 100 µm, 1 µm ≤ d50 ≤ 50 µm, 0.1 µm ≤ d10 ≤ 20 µm.                

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 8, 2022